PER CURIAM:
On December 14, 1984, the Court heard testimony concerning the death of claimant’s decedent, which occurred on February 6, 1982. At the conclusion of claimant’s case, the respondent made a Motion to Dismiss, and after oral argument on the Motion, the Court unanimously sustained respondent’s Motion and dismissed the claim.
On February 6, 1982, claimant’s decedent left their home for work at approximately 6:20 a.m. He travelled to work on Route 61 in Kanawha County. At a place on Route 61 commonly referred to as the Cheylan straight-away, his vehicle left the road and went over the guardrail into the Kanawha River. The vehicle was found in the river the next day; the body was not recovered until June 1983. Claimant alleged that respondent failed to properly maintain the guardrail on Route 61, and had the guardrail been maintained, the decedent would be alive today.
At the conclusion of claimant’s evidence, the respondent made a Motion to Dismiss for failure to state a cause of action. Respondent stated that there was no evidence to establish the cause of the accident *295and, therefore, no causal relationship between the accident and any alleged negligence on the part of respondent. After due consideration of the arguments, the Court sustained respondent’s Motion to Dismiss. The Court determined that there was no proximate cause between the alleged poor maintenance of the guardrail, and the accident itself. The claim was, therefore, dismissed.
Subsequent to the dismissal of this claim by the Court, claimant filed a petition for rehearing, which petition, having been considered by the Court, is denied.
Claim dismissed.